Citation Nr: 0740870	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an increased disability evaluation for 
residual strain, right anterior rotator cuff and 
acromioclavicular (AC) joint with loss of motion and 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974, and with the National Guard for various periods of time 
from approximately December 1978 to March 1992.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2005, it was remanded to the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the veteran was notified by the Board that 
the Veterans Law Judge who had conducted a hearing that the 
veteran had attended at the RO in March 2005 was no longer 
employed by the Board.  The veteran was asked whether he 
wanted to attend another hearing before another Veterans Law 
Judge.

In November 2007, the veteran submitted a statement 
indicating that he wished to be scheduled for a Board hearing 
at the RO before a Veterans Law Judge of the Board via video 
conference.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference Board hearing at the 
Portland, Oregon, Regional Office 
before a Veterans Law Judge of the 
Board, as soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


